AlleN, J.
The exceptions of the plaintiff cannot be sustained.
The finding of good faith on the part of the defendant in making *551improvements is immaterial, as the commissioners followed the judgment of Judge Adams in making the allotment between the plaintiff and the defendant and this judgment “ordered and adjudged that no land shall be allotted to the plaintiff on which are situated the improvements made by the defendant or any part thereof, and that the land allotted to the defendant shall be valued without regard to the improvements made upon said property.”
This judgment established the rights of the parties, and the plaintiff not only failed to except to it, but he resisted the effort of the defendant to set it aside or reverse it, and under its provisions no part of the land on which improvements had been made could be allotted to the plaintiff, and he, therefore, had no interest in the question of good faith in making them.
It appears from the report that the commissioners allotted to the plaintiff 10 acres of land in lieu of his one-eighth interest in the water power, valued as if unimproved, and 75 acres, one-eighth in value of the remainder of the land, which is in strict accordance with the former judgment.
We cannot review the findings of the commissioners, approved by the judge, as to the value of the water power and of the land allotted to the plaintiff; but, if disposed to do so, it would be impossible, as the evidence is not sent up with the record.
We are confined to the exceptions, and cannot consider other matters, not arising upon the exceptions, which were presented on the oral argument.
We call the attention of the profession to the rule regulating the filing of briefs when the appeal is in forma pauperis.
The appellant is required to file six typewritten copies of his brief, the penalty for failing to do so being the dismissal of his appeal, and the appellee must file a printed brief or he will not be heard on the oral argument.
Affirmed.